Title: From Thomas Jefferson to André Limozin, 16 December 1786
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Dec. 16. 1786.

Your favor of Dec. 13. is this moment put into my hands. I will be obliged to you to send the box (which was to have gone by La  Croix) by the Le Couteulx to Norfolk. I have no correspondent in Norfolk, and will therefore beg the favor of you to address it to yours at that place, with a request that he will forward it to a Colo. Richard Cary near Hampton (to whom, if I recollect rightly, it is addressed). Hampton is only across the river from Norfolk.
I will take this opportunity of acknowleging the receipt of yours of Dec. 1. inclosing your observations on M. de Calonne’s letters. Those observations are judicious and exact, and shall be put to good use whenever opportunity will permit. I beg you to accept my thanks for the attention you paid to these subjects, and for the information conveyed to me by your remarks, and have the honor to be with much respect, Sir, your most obedient & most humble servant,

Th: Jefferson

